 


109 HR 4966 IH: To require the President to include a line item regarding the Privacy and Civil Liberties Oversight Board in the budget submitted pursuant to title 31, United States Code, and for other purposes.
U.S. House of Representatives
2006-03-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 4966 
IN THE HOUSE OF REPRESENTATIVES 
 
March 15, 2006 
Mr. Hastings of Florida (for himself, Ms. Harman, Mr. Reyes, Mr. Boswell, Mr. Cramer, Ms. Eshoo, Mr. Holt, Mr. Ruppersberger, and Mr. Tierney) introduced the following bill; which was referred to the Committee on the Budget, and in addition to the Committees on Government Reform,  the Judiciary,  Homeland Security, and  Select Intelligence (Permanent Select), for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To require the President to include a line item regarding the Privacy and Civil Liberties Oversight Board in the budget submitted pursuant to title 31, United States Code, and for other purposes. 
 
 
1.Privacy and Civil Liberties Board budget request requirementSection 1105(a) of title 31, United States Code, is amended by adding at the end the following new paragraph: 
 
(35)a separate statement of the proposed budget authority and budget outlays for the Privacy and Civil Liberties Oversight Board.. 
2.Authorization of appropriations for the Privacy and Civil Liberties Oversight BoardSection 1061(l) of the Intelligence Reform and Terrorism Prevention Act of 2004 (Public Law 108–458; 118 Stat. 3688) is amended to read as follows: 
 
(l)Authorization of appropriationsThere are authorized to be appropriated $3,000,000 for fiscal year 2007 and each subsequent fiscal year to carry out this section..  
 
